Citation Nr: 0719537	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased evaluation in excess of 40 
percent for residuals of a right wrist injury with carpal 
tunnel syndrome.

2. Entitlement to an increased evaluation in excess of 10 for 
arthritis of the right hand finger joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The veteran testified before the 
undersigned Veterans Law Judge at a July 2006; he and his 
wife also testified before a Decision Review Officer (DRO) in 
February 2006.  Transcripts of these hearings have been 
associated with the claims folder.


FINDINGS OF FACT

1. Residuals of a right wrist injury with carpal tunnel 
syndrome are manifested by subjective complaints of pain, 
stiffness, and weakness, with objective evidence of 
essentially full range of motion, decreased grip strength 
with weakness, and right median mononeuropathy; there is no 
evidence of ankylosis.

2. Arthritis of the right hand finger joints is manifested by 
subjective complaints of pain, stiffness, weakness, and 
numbness, especially in the third and fourth fingers, with 
objective evidence of degenerative disease in the second and 
third metacarpophalangeal joints and first interphalangeal 
joint, full range of motion in all joints, and pain with 
gripping; there is no evidence of ankylosis.





CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation, and no higher, 
have been met for residuals of a right wrist injury with 
carpal tunnel syndrome.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8515 (2006).

2. The criteria for an evaluation in excess of 10 percent for 
arthritis of the right hand finger joints have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a March 2004 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disabilities.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claims, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claims.  An April 2004 
letter expressly notified the veteran of the need to submit 
any pertinent evidence in his possession.  The Board notes 
that both the March and April 2004 letters were sent to the 
veteran prior to the June 2004 rating decision.  Thus, VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board observes that the veteran was also provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Such notice was provided to the 
veteran in a March 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and private treatment records from Dr. Daley are 
associated with the claims folder.  The Board notes that the 
veteran was also provided two VA examinations in conjunction 
with his claims for the specific purpose of rating the 
current level of severity of his service-connected 
disabilities.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Neither of these evaluations is an initial rating.  
Therefore, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance is applicable.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

A review of the evidence reflects that the veteran incurred 
trauma to his right hand and wrist during service.  Following 
separation from service, he developed carpal tunnel syndrome 
in his right wrist, and later, arthritis in his right finger 
joints.  X-rays associated with the April 2004 VA examination 
indicate that the veteran has mild metacarpophalangeal (MCP) 
degenerative joint disease of digits II and III and minimal 
interphalangeal (IP) degenerative joint disease of the thumb 
(digit I).  Finally, the veteran's medical records indicate 
that he is right-handed.  As such, the "major" ratings are 
for application with respect to this appeal.  See 38 C.F.R. 
§ 4.69 (2006).

The veteran complains of constant pain in his right hand and 
wrist, particularly in digits III and IV.  He has complains 
of stiffness, weakness, loss of grip strength, fatigability 
with repetitive movement, and lack of endurance.  At the 
February 2006 DRO hearing, his wife testified that the 
veteran's right hand often "falls asleep" and that he 
sometimes does not notice when he has dropped something with 
his right hand.  Similarly, the veteran testified at his July 
2006 Board hearing that his right hand has become more 
"clumsy," and that he has numbness in his third and fourth 
fingers.  

Evaluation of the veteran's right wrist and hand in April 
2004 revealed essentially full range of motion with no loss 
in range of motion after repetitive use.  There was also no 
objective evidence of incoordination or lack of endurance.  
Dorsiflexion of the veteran's right wrist was from zero to 70 
degrees, palmar flexion was from zero to 80 degrees, , ulnar 
deviation was from zero to 45 degrees, radial deviation was 
from zero to 20 degrees, forearm pronation was from zero to 
80 degrees, and forearm supination was from zero to 85 
degrees.  With respect to the veteran's right hand, all five 
MCP joints demonstrated hyperextension to 30 degrees and 
flexion from zero to 90 degrees.  Flexion in the proximal IP 
(PIP) joints was from zero to 100 degrees.  Flexion in the 
distal IP (DIP) joints was from zero to 80 degrees.  Pain was 
noted when the veteran was asked to grip with his right hand, 
and the examiner also indicated weakness with a diminished 
grip.  Grip strength of the right hand was 1-2+ out of 4 
compared with 4 out of 4 on the left.  

The veteran's neurological functions were essentially intact 
at his April 2004 VA examination.  Fine motor skills were 
intact and the veteran could easily his right hand X-ray were 
already noted above; an X-ray of his right wrist was normal.

The veteran's service-connected disabilities were also 
evaluated in December 2005.  Although the focus of the 
examination was the veteran's left hand, the examiner noted 
that veteran's grip strength was equal bilaterally 4+/4+.  
The veteran also demonstrated light touch at the tip of all 
ten fingers and full opposition of the finger tufts of the 
thumbs, as well as to the distal palmer crease and proximal 
crease.  The December 2005 examination report notes a 
diagnosis of moderate to severe bilateral carpal tunnel 
syndrome, more so on the right.  

The Board observes that there is little medical evidence 
regarding the veteran's right hand and wrist disabilities in 
his VA treatment records for the pertinent period of this 
appeal.  A VA medical record notes that the veteran fell off 
a ladder in July 2003; he reported that he felt as though he 
couldn't hold on to the ladder.  The veteran's medical 
records also show that he complained of right wrist pain 
secondary to degenerative joint disease and carpal tunnel 
syndrome in September 2004.  

I. Residuals of a Right Wrist Injury With Carpal Tunnel 
Syndrome

As an initial matter, the Board notes that the veteran's 
residuals of a right wrist injury with carpal tunnel syndrome 
are currently rated as 40 percent disabling pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2006).  This 
diagnostic code is applicable to all radicular groups.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006).  In the present case, the Board 
observes that a May 2001 electromyograph (EMG) report 
indicates that the veteran demonstrates electrophysiological 
evidence of a moderate right median mononeuropathy across the 
wrist (carpal tunnel syndrome).  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006) is applicable to disabilities 
involving the median nerve.  As evidenced by the May 2001 EMG 
report, such nerve is involved in the veteran's service-
connected disability.  Thus, the Board concludes that the 
veteran's service-connected residuals of a right wrist injury 
with carpal tunnel syndrome are more appropriately rated 
according to Diagnostic Code 8515.  Moreover, for the reasons 
discussed below, the Board finds that the veteran's service-
connected right wrist carpal tunnel syndrome is more 
appropriately characterized as severe incomplete paralysis of 
the median nerve.  As such, he is entitled to a higher 50 
percent rating, and no more, for his residuals of a right 
wrist injury with carpal tunnel syndrome.

According to 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 50 
percent evaluation is warranted for severe incomplete 
paralysis of the major median nerve.  A maximum 70 percent 
evaluation is warranted when evidence demonstrates complete 
paralysis of the major median nerve; the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger an feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

Based on the above evidence, the Board is satisfied that the 
veteran's residuals of a right wrist injury with carpal 
tunnel syndrome most closely approximate the 50 percent 
evaluation under Diagnostic Code 8515.  In this regard, the 
Board notes that the veteran demonstrates pain, stiffness, 
and loss of grip strength.  Additionally, the December 2005 
VA examiner characterized the veteran's carpal tunnel 
syndrome as moderate to severe, noting that the veteran's 
right wrist carpal tunnel syndrome was worse than his left.

Although he demonstrates evidence of severe incomplete 
paralysis of the major median nerve, the Board finds that the 
evidence does not demonstrate complete paralysis, nor is 
there evidence of the objective criteria contemplated by the 
maximum 70 percent rating under Diagnostic Code 8515.  
Specifically, no muscular atrophy is noted in the veteran's 
medical records and range of motion in the veteran's wrist is 
essentially normal.  There is also no evidence that the 
veteran is unable to flex his index finger, middle fingers, 
thumb, or make a fist.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 50 percent under the diagnostic 
codes applicable to limitation of motion of the wrist.  
However, seeing as the maximum evaluation for Diagnostic Code 
5214, ankylosis of the wrist, is 50 percent, and the maximum 
evaluation for Diagnostic Code 5215, limitation of motion of 
the wrist, is 10 percent, a higher evaluation cannot be 
granted under such diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 8214 and 8215 (2006).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign an evaluation higher than 50 percent for the veteran's 
service-connected residuals of a right wrist injury with 
carpal tunnel syndrome.  A review of the record, to include 
the medical evidence, fails to reveal any functional 
impairment other than the veteran's already service-connected 
arthritis of the right fingers associated with such 
disability to warrant consideration of alternate rating 
codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against assigning an evaluation in excess of 
50 percent for the veteran's service-connected residuals of a 
right wrist injury with carpal tunnel syndrome.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

II. Arthritis of the Right Finger Joints

The veteran's service-connected arthritis of the right finger 
joints is currently rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  However, the 
veteran contends that such rating is inadequate and that the 
evidence of record demonstrates entitlement to a higher 
evaluation.  After careful consideration of the applicable 
laws and regulations in light of the competent evidence of 
record the Board concludes that no higher evaluation is 
warranted for this service-connected disability.

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Under that diagnostic 
code, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45 (2006).

As noted above, the examiner in April 2004 indicated that an 
X-ray of the veteran's right hand revealed mild degenerative 
disease of the second and third MCP joints and minimal 
degenerative disease of the IP joint in the veteran's right 
thumb.  Accepting that the veteran has osteoarthritic changes 
in the 1st, 2nd, and 3rd, fingers, any identified limitation of 
motion of the joints of those fingers is to be rated under 
Diagnostic Codes 5216-5230, as will be discussed below.  
Furthermore, as noted above, the veteran is currently in 
receipt of a 10 percent disability rating.  Thus, given the 
lack of arthritis in two or more minor joint groups, the 
Board finds that the veteran is otherwise receiving the 
highest available disability rating under Diagnostic Code 
5010.

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2006) provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  Id.

Diagnostic Codes 5216 through 5227 are for application when 
there is evidence of ankylosis of an individual or multiple 
digits.  In the present case, there is no competent evidence 
that any of the veteran's right hand finger joints are 
ankylosed.  Thus, none of these diagnostic codes are for 
application.

Moreover, the evidence otherwise does not reflect any 
limitation of motion in any of the three fingers identified 
as suffering from degenerative joint disease.  In this 
regard, the Board observes that the April 2004 VA examination 
report notes that the veteran was able to hyperextend his MCP 
joints to 30 degrees and flexion was noted to 90 degrees, 100 
degrees, and 80 degrees for the MCP, PIP, and DIP joints, 
respectively.  

Regarding the DeLuca factors, the Board notes that the 
evidence also reflects that the ranges of motion of the 
veteran's joints in the right hand were not further limited 
by repetitive movement, nor were they additionally limited 
due to pain, fatigue or weakness.  As such, there simply is 
no indication that the veteran's disability, with 
consideration of flare-ups due to pain, would approximate a 
20 percent rating for limitation of motion for any finger.  
See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. at 
204-7.  The examiner did, however, report that the veteran 
had pain with his grip.  Such evidence indicates painful, 
though not limited, motion.   Here, the Board finds that the 
current 10 percent evaluation takes into consideration any 
interference with the veteran's overall function of his right 
hand due to his service-connected 1st, 2nd, and 3rd arthritic 
fingers.

In light of the above evidence, the Board finds that the 
veteran's arthritis of the right hand finger joints have met 
the criteria for an initial 10 percent, but no higher, 
evaluation.  As a preponderance of the evidence is against a 
higher evaluation, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. Additional Considerations

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right wrist and hand 
disabilities.  The evidence does not show, however, that 
there is such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Rather, the record 
shows that the veteran has not been hospitalized for 
treatment of his right wrist disability.  Additionally, 
although the veteran and his wife both testified that his 
right wrist and hand disabilities cause difficulty in his job 
as a steamfitter, he has not asserted that he has lost any 
time at work due to these disabilities.  It must be 
emphasized that the disability ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 50 percent, and no higher, is granted for 
residuals of a right wrist injury with carpal tunnel 
syndrome.

Entitlement to an increased evaluation in excess of 10 
percent for arthritis of the right hand finger joints is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


